AO 91 (REVQQSQHZM;QOHQLHQOSSO Document 1 Filed on 03/22/19 in TXSD Page 1 of 3

United States District Court

 

 

 

 

SOUTHERN 4 DI STRICT OF ' TEXAS
MCALLEN DIVISION 1 v
UNITED STATES OF AMERICA -' `
V _ rt CR|M|NAL\ COMPLA|NT
' n ' strict Cou ~
Eloy Ramos YOB q;/;~J:/PAHS“(:E?`;?§;£.:§,¢ onean 3 Case Number:
= E
united states F“' - M-19- 0(0 7 Li[ -
MAR l 2 2019 '

1
- ' . adle C|erk.\
(Name and Address of Defendant) Davld J Br _ ,__¥:_,`._“

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about _ March 21. 2019 g in __Sfa|;r__ COunty, in

the Southem District of l Texas ' defendants(s) did,
( T rack Statuto)y Language of Ojjfense)

knowing or in reckless disregard of the fact that Alberto Agustin-Amador and Carlos Filomeno Gonzalez-Lopez,

both citizens of Guatema|a, along with two (2) other undocumented aliens, for a total of four (4), who had entered ./
the United States' m violation of law, did knowingly transport, or move or attempted to transport said aliens' 1n
furtherance of such violation of law within the United States, that ls, from a location near Roma, Texas to the

point of arrest near Roma, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
l further state that I am a(n) U. S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On March 21, 2019, Border Patrol Agents received a call from Roma Police Officers, requesting
assistance near Roma, Texas.

' sEE ATTACHEI)

l

Continued 'on the attached sheet and made a part of this complaints ` mYes i:| No /D

9999!)»7,111;/17//,,,99999)¢ ML 1 Qw{/L C

 

 

 

 

Signature of C_omplainant
'?7}1‘7,]4054 _ q
l Ju|io C. Per'ra ‘~. ' v ;,'Senior Patro| Agent
Sworn to before me andttsubs`cribed in my presence, Printed Name of Complai}nant
March 22, 2019 ` at McAllen, Texas ,,
Date _ . City and State

J Scott Hacker , U. S. Magistrate Judge M

Name and Tltle of Judlcial Officer ' , Signature of clal fflcer

 

 

CHS@ 7119-@1-191~111“§19@3'11111§§1§1@11@1@¢/@@111@ Pa@@ 2 013
SOUTHERN DlSTR|CT OF TEXAS
McALLEN, TEXAS

ATTACH|V|ENT TO CR|lV|lNAL COMPLA|NT:

1111-19-,0@ 7’7L -1v1

RE: E|oy Ramos

CONT|NUAT|ON:

Agents responded and made contact with Roma P.D. Offlcers who had five (5) subjects detained.

Officers informed Agents that they observed a vehicle driven by Eloy Ramos, leave an area known

for human smuggling Ofticers advised Agents that they followed Ramos to a restaurant parking lot //a€¢?£€ o
and observed Ramos exit the vehicle to go inside. - M/Tj<
Ofticers claimed that Ramos exited the restaurant'and entered the vehicle several times before he W
proceeded to walk away from the restaurant, leaving the vehicle behind. Ofticers made contact with
Ramos and questioned him regarding the vehicle to which Ramos stated he did not have a car.

Simultaneously, additional Ofticers approached the vehicle left by Ramos and were able to see four
subjects, attempting to conceal themselves, through the.window. At this time, Ofticers asked the
subjects to step out and questioned the subj ects. The subjects informed the Ofticers that they had just
crossed the river.

Agents conducted an immigration inspection on the four subjects and determined that they were
illegally present in the United States. -

All subjects were placed under arrest and transported to the Rio Grande City Border Patrol Station to
be processed accordingly.

PRINCIPAL STATEMENT: _ l
Eloy Ramos, a citizen of the United States, was read his Miranda Rights. He understood and agreed
to provide a sworn statement .,,

Ramos admitted to being hired to pick up illegal aliens near the river in Roma, Texas. Ramos stated
he needed the extra money and was going to receive $500-$600 for the job.

MATERIAL WITNESSES STATEMENTS: '
Alberto Agustin-Amador and Carlos Filomeno Gonzalez-Lopez were read their Miranda Rights.
Both understood and agreed to provide a sworn statement.

Agustin, a citizen of Guatemala, stated his father made the smuggling arrangements but doesn’t ' t
know how much was going to be paid. Atter crossing the river, Agustin claimed they were instructed
to walk to a paved road where a vehicle would be waiting for them. Once at the pickup location,
Agustin stated the driver gave them hand signals to board his vehicle Agustin claimed they were
eventually encountered by police ofticers. ‘

Agustin identified Ramos, through a photo lineup, as the driver of the vehicle. .

Page 2

Casé 7119-@1-11111§19%1111§§131§1111@1‘/§01112@ Pa@e § 013
SOUTHERN DISTR|CT OF TEXAS
IV|CALLEN, TEXAS

/ - ATTAcHMENT To chMlNAL coMPLAlNT:
1111-19-'0&_7¢ -M

RE: E|oy\Ramos

CONT|NUAT|ON: -

Gonzalez, a citizen of Guatemala, stated his family made the smuggling arrangements and
was to pay 60,000 Guatemalan Quetzals. He was smuggled into the United States on March
21, 2019 along with four other subjects Gonzalez stated they were instructed to wait near
the riverbank for the vehicle to pick them up. A short time later, Gonzalez claimed the
vehicle arrived and they made their way to it. Gonzalez stated that he observed the
passenger door open and the driver instructed them to get in.

3

   

Page 3

